Lumpkin, J.
1. Under the. decision in Greenfield v. McIntyre, 112 Ga. 691 (38 S. E. 44), “The best method of proving that no administration was ever had upon a particular estate is to introduce the evidence of the ordinary, or of another who has examined the records in the court of ordinary where letters of administration should' have been granted, that no such letters are shown by those records.” Cowan v. Corbett, 68 Ga. 66, 70; Wilson v. Wood, 127 Ga. 316 (56 S. E. 457).
2. The best evidence which exists of the facts sought to be proved must be produced, unless its absence is satisfactorily accounted for. Civil ' Code, §5162.
3. Where a witness had testified to the death of a person some fourteen years before the time of the trial, it was not error to reject the evidence of such witness that there had never been any administration on the estate of the decedent, although he also testified that he was the son and one of three heirs at law of the decedent; he being neither the ordinary nor another person who had examined the records.

Judgment affirmed.


All the Justices concur.